Hart, J. (after stating the facts). At common law a deed or grant in which the grantees are described as the heirs of a named living person is void for the reason that there are no persons in esse who can take under that description, as it can not be ascertained during the life of a person who will be his heirs. Case note to 18 A. & E. Ann. Cas. at page 873.  (1) It is contended by counsel for appellees that the deed in question falls under the condemnation of this common law rule, but we do not agree with counsel in this contention. Here it was known .that P. M. Black had died intestate and there was no uncertainty as to who constituted his heirs. In Ready v. Kearsley, 14 Mich. 215, Mr. Justice Cooley said that a deed to a person or his heirs has been held to be valid, as, if the grantee was living, the title would pass to him, and if dead, his heirs would be known. Mr. Washburn says that the object of names, being merely to distinguish one person from another, it seems to be sufficient, if this is effected, though the true name of the party be not used or even no name at all. Washburn on Real Property, 5th Ed., Vol. 3, page 278. In Thomas v. Marshfield, 10 Pick. (Mass.) 364, the first objection to the deed was that the grantees were not named, nor designated with sufficient certainty. The court said: “With regard to the first objection, it is not essential to the validity of a grant, that the grantee or grantees should be named; but if not named, they must be ascertained by description, so as to be distinguished from all others; and any uncertainty in this respect will render the grant void.” Section 7103 of Kirby’s Digest provides in substance that at any time after the lapse of two years from the date of sale of any tract of land for taxes, if same shall remain unredeemed, the clerk of the county court shall execute and deliver to the purchaser, his heirs or assigns, a deed of conveyance for the tract or lot described in such certificate. The section also provides that in case the certificate of purchase has been assigned, the clerk of the county court shall briefly recite the fact in the deed. The agreed statement of facts shows that the county clerk was well acquainted with P. M. Black in his lifetime and had known L. A. Black and his mother, the widow of P. M. Black, for many years; that he knew that Black had died intestate at the time he executed the tax deed in question. In construing section 7103 of Kirby’s Digest in Gannon v. Moore, 83 Ark. 196, the court said that after the death of the tax purchaser his interest in the land obtained by virtue of the tax purchase and certificate became vested in his widow and heirs, subject to the rights of his creditors; and it was therefore proper for the clerk to execute his deed to them as his representatives. In the present case it is manifest that it was the intention of the parties to carry out the provisions of section 7103 of Kirby’s Digest as construed in Gannon v. Moore, supra, in making the deed in question. P. M. Black being dead at the time of the execution of the deed his heirs were known with certainty and there could be no two parties claiming adversely as grantees under the deed. We are of the opinion that the validity of the deed should be upheld. See City Bank of Portage v. Plank et al., 141 Wis. 653, 18 A. & E. Ann. Cas. 869.  (2) Appellant went into possession of the lots under his tax deed and remained in possession for more than two years before this action was instituted. He thereby acquired title by adverse possession, even though the tax sale was void. Gannon v. Moore, supra, and eases cited. It follows that the court erred in holding the tax deed void and for that error the decree will be reversed and the cause remanded with directions to enter a decree in favor of appellant.